DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3, 7, 8, 9, 11, 14, 15, 16, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine (U.S. Pat. # 3,693,084) in view of Holwitt et al (U.S. Pat. # 5,658,673) & Lewis et al (U.S. PGPub # 2013/0034122).
Regarding Independent Claim 1, Augustine teaches:
A component sensitive to an electromagnetic field, comprising: 
- a first absorbent material able to absorb energy of a given electromagnetic field and convert the absorbed energy into heat (Fig. 1 & 2 Element 14.); 
- a second fluorescent and thermosensitive material placed in contact with said first material in order to store the heat converted by said first material (Fig. 1 & 2 Element 12.), said second material being able of to re-emit, under action of a predetermined excitation light (Fig. 1 & 2 Element 12.), 
Augustine does not explicitly teach:
a second fluorescent material;
a light by fluorescence of light intensity dependent on the stored heat, wherein said second material comprises a plurality of fluorescent compounds, each able to re-emit a light by fluorescence of a different wavelength.
Holwitt teaches:
a second fluorescent material (Column 2 lines 60-67 and column 3 lines 1-25.)l;
a light by fluorescence of light intensity dependent on the stored heat, (Column 2 lines 60-67 and column 3 lines 1-25.).
Lewis teaches that wherein said second material comprises a plurality of fluorescent compounds, each able to re-emit a light by fluorescence of a different wavelength (Paragraphs 0038-0039.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Holwitt to the teachings of Augustine such that the device would have a second fluorescent material and a light by fluorescence of light intensity dependent on the stored heat, wherein said second material comprises a plurality of fluorescent compounds, each able to re-emit a light by fluorescence of a different wavelength because the addition of the fluorescent material of Holwitt would amplify the visible effects already being used by Augustine and provide for better data and more accurate data. Two sources of information would provide more accurate data from the experiment.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings Lewis of to the teachings of Augustine & Holwitt such that said second material comprises a plurality of fluorescent compounds, each able to re-emit a light by fluorescence of a different wavelength because this allows one to better map a wider range of temperatures as noted in paragraph 0009 of Lewis.
Regarding Claim 3, Augustine, Holwitt, & Lewis teach all elements of claim 1, upon which this claim depends.
Augustine & Holwitt do not explicitly teach that the component takes the form of a coating in which said first and second materials are homogeneously mixed.
Lewis teaches that
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings Lewis of to the teachings of Augustine & Holwitt such that the component takes the form of a coating in which said first and second materials are homogeneously mixed because this allows one to quickly and easily use two fluorophores in one coating without adding an extra step of applying two coats of the fluorophore material.
Regarding Claim 7, Augustine, Holwitt, & Lewis teach all elements of claim 1, upon which this claim depends.
Augustine & Holwitt do not explicitly teach that said second material comprises at least one component belonging to the family of fluorophores.
Lewis teaches said second material comprises at least one component belonging to the family of fluorophores (Abstract, Paragraphs 0009-0010, 0013, & 0038-0039 wherein two fluorophores are disclosed.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings Lewis of to the teachings of Augustine & Holwitt such that said second material comprises at least one component belonging to the family of fluorophores because this allows one to better map a wider range of temperatures as noted in paragraph 0009 of Lewis. Also, fluorophores are common, well-known, and reliable tools to use in such observational experiments.
Regarding Claim 8,
Augustine & Holwitt do not explicitly teach that said second material is thermosensitive in a temperature range between -200 and +300 degrees Celsius, and more specifically between 10 and 40 degrees Celsius.
Lewis teaches said second material is thermosensitive in a temperature range between -200 and +300 degrees Celsius, and more specifically between 10 and 40 degrees Celsius (See Fig. 8 and associated text.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings Lewis of to the teachings of Augustine & Holwitt such that said second material is thermosensitive in a temperature range between -200 and +300 degrees Celsius, and more specifically between 10 and 40 degrees Celsius because this allows one to better map a wider range of temperatures as noted in paragraph 0009 of Lewis.
Regarding Claim 9, Augustine, Holwitt, & Lewis teach all elements of claim 1, upon which this claim depends.
Augustine & Holwitt do not explicitly teach that the predetermined excitation light and the light by fluorescence re-emitted by said second material have different respective wavelengths.
Lewis teaches the predetermined excitation light and the light by fluorescence re-emitted by said second material have different respective wavelengths (See paragraphs 0031, 0034-0038. Fig. 6 and associated text.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings Lewis of to the teachings of Augustine & Holwitt such that the predetermined excitation light and the light by fluorescence re-emitted by 
Regarding Claim 11, Augustine, Holwitt, & Lewis teach all elements of claim 1, upon which this claim depends.
Augustine teaches a device for measuring an electromagnetic field, wherein the device it comprises
- a sensitive component as defined according claim 1 (Fig. 1 Element 20 wherein a;
- a light source configured to emit said predetermined excitation light (Fig. 1 Element 20 wherein a microwave is a form of invisible light on the electromagnetic spectrum.);
- a light detector configured to receive, from said sensitive component, light by fluorescence, and to detect the light intensity by received fluorescence (Fig. 1 Element 10 wherein the detector detects electromagnetic radiation.).
Regarding Independent Claim 14, Augustine teaches:
A method for measuring an electromagnetic field by a sensitive component comprising a first absorbent material (Fig. 1 & 2 Element 14.) and a second fluorescent and thermosensitive material (Fig. 1 & 2 Element 12.), said method comprising: 
exposing said sensitive component, subjected to the electromagnetic field, to a predetermined excitation light (Fig. 1 & 2 Element 14.); 
 (Fig. 1 & 2 Element 12.); (Fig. 1 & 2 Element 12.).
Augustine does not explicitly teach:
a second fluorescent material;
detecting the light by fluorescence re-emitted by said second material during the exposure of said sensitive component to the predetermined excitation light and measuring the electromagnetic field according to an intensity of the light by fluorescence detected.
Holwitt teaches:
a second fluorescent material (Column 2 lines 60-67 and column 3 lines 1-25.);
detecting the light by fluorescence re-emitted by said second material during the exposure of said sensitive component to the predetermined excitation light and measuring the electromagnetic field according to an intensity of the light by fluorescence detected (Column 2 lines 60-67 and column 3 lines 1-25.).
Lewis teaches that said second material comprising a plurality of fluorescent compounds, each able to re-emit light by fluorescence with a different wavelength (Paragraphs 0038-0039.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Holwitt to the teachings of Augustine such that the device would have a second fluorescent material and detect the light by fluorescence re-emitted by said second material during the exposure of said sensitive component to the predetermined excitation light and measure the electromagnetic field according to an intensity of the light by fluorescence detected because the addition of the fluorescent material of Holwitt would amplify the visible effects already being used by Augustine and 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings Lewis of to the teachings of Augustine & Holwitt such that said second material comprises a plurality of fluorescent compounds, each able to re-emit a light by fluorescence of a different wavelength because this allows one to better map a wider range of temperatures as noted in paragraph 0009 of Lewis.
Regarding Independent Claim 15, Augustine teaches:
A method of manufacturing a component sensitive to an electromagnetic field, comprising the following acts: 
forming a first absorbent material, able to absorb energy of the electromagnetic field and of convert the energy absorbed into heat (Fig. 1 & 2 Element 14.); and 
forming a second[ fluorescent] and thermosensitive material (Fig. 1 & 2 Element 12.), placed in contact with said first material in order to store the heat converted by said first material, said second material being able to re-emit (Fig. 1 & 2 Element 12.), 
under the action of a predetermined excitation light, a light by fluorescence with light intensity dependent on the stored heat, said second material comprising a plurality of fluorescent compounds, each able to re-emit the light by fluorescence with a different wavelength.
Augustine does not explicitly teach:
a second fluorescent layer

Holwitt teaches:
a second fluorescent layer
under the action of a predetermined excitation light, a light by fluorescence with light intensity dependent on the stored heat, said second material comprising a plurality of fluorescent compounds, each able to re-emit the light by fluorescence with a different wavelength (Column 2 lines 60-67 and column 3 lines 1-25.).
Lewis teaches that said second material comprising a plurality of fluorescent compounds, each able to re-emit the light by fluorescence with a different wavelength (Paragraphs 0038-0039.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Holwitt to the teachings of Augustine such that the device would have a second fluorescent material and detect the light by fluorescence re-emitted by said second material during the exposure of said sensitive component to the predetermined excitation light and measure the electromagnetic field according to an intensity of the light by fluorescence detected because the addition of the fluorescent material of Holwitt would amplify the visible effects already being used by Augustine and provide for better data and more accurate data. Two sources of information would provide more accurate data from the experiment.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings Lewis of to the teachings of Augustine & Holwitt such that said second material comprises a plurality of fluorescent compounds, each able to re-emit a light by fluorescence of a different wavelength because this allows one to better map a wider range of temperatures as noted in paragraph 0009 of Lewis.
Regarding Claim 16, Augustine, Holwitt, & Lewis teach all elements of claim 15, upon which this claim depends.
Augustine & Holwitt do not explicitly teach that the acts of forming comprise formation step consists of applying a sprayable solution in which said first and second materials are homogeneously mixed, to form a coating of a homogeneous mixture of said first and second materials.
Lewis teaches that the acts of forming comprise formation step consists of applying a sprayable solution in which said first and second materials are homogeneously mixed, to form a coating of a homogeneous mixture of said first and second materials (Paragraph 0039.)
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings Lewis of to the teachings of Augustine & Holwitt such that the acts of forming comprise formation step consists of applying a sprayable solution in which said first and second materials are homogeneously mixed, to form a coating of a homogeneous mixture of said first and second materials because this allows one to quickly and evenly apply the coatings to the first surface with a reliable method.
Regarding Claim 18, Augustine, Holwitt, & Lewis teach all elements of claim 15, upon which this claim depends.
Augustine & Holwitt do not explicitly teach that the firming acts comprise applying a deposition solution in which said first and second materials are mixed, to form a coating of a homogeneous mixture of said first and second materials.
Lewis teaches that the firming acts comprise applying a deposition solution in which said first and second materials are mixed, to form a coating of a homogeneous mixture of said first and second materials (Paragraph 0039.)
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings Lewis of to the teachings of Augustine & Holwitt such that the firming acts comprise applying a deposition solution in which said first and second materials are mixed, to form a coating of a homogeneous mixture of said first and second materials because this allows one to quickly and easily use two fluorophores in one coating without adding an extra step of applying two coats of the fluorophore material.

Claims 2, 12, 17, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Augustine (U.S. Pat. # 3,693,084) in view of Holwitt et al (U.S. Pat. # 5,658,673), Lewis et al (U.S. PGPub # 2013/0034122), & Schweitzer (U.S. PGPub # 2011/0152693).
Regarding Claim 2, Augustine, Holwitt, & Lewis teach all elements of claim 1, upon which this claim depends.
Augustine, Holwitt, & Lewis do not explicitly teach that the component takes the form of a superposed coating structure comprising a first coating of said first material and a second coating of said second material applied on said first coating.
Schweitzer teaches the component takes the form of a superposed coating structure comprising a first coating of said first material and a second coating of said second material applied on said first coating (Fig. 1 Element 2 and Paragraph 0028.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Schweitzer to the teachings of Augustine, Holwitt, & Lewis such that the component takes the form of a superposed coating structure comprising a first coating of said first material and a second coating of said second material applied on said first coating because this allows one to better control the amount of each fluorophore applied in the coating and also allows one to better adapt the coating to specific experiments.
Regarding Claim 12,
Augustine, Holwitt, & Lewis do not explicitly teach that wherein the device comprises a spectral filter configured to prevent the excitation light from the sensitive component or from the light source, from being received by the light sensor.
Schweitzer teaches wherein the device comprises a spectral filter configured to prevent the excitation light from the sensitive component or from the light source, from being received by the light sensor. (Fig. 1 Element 7 and Paragraph 0026.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Schweitzer to the teachings of Augustine, Holwitt, & Lewis such that the device comprises a spectral filter configured to prevent the excitation light from the sensitive component or from the light source, from being received by the light sensor because this allows one to quickly and easily shut off an experiment.
Regarding Claim 17, Augustine, Holwitt, & Lewis teach all elements of claim 15, upon which this claim depends.
Augustine, Holwitt, & Lewis do not explicitly teach that the acts of forming comprise the formation step consists of successively applying a first sprayable solution comprising said first material and a second sprayable solution comprising said second material on the first solution applied, to form a structure of superposed coatings of said first and second materials.
Lewis teaches applying a first sprayable solution comprising said first material and a second sprayable solution comprising said second material (Paragraph 0040.).
Schweitzer teaches the acts of forming comprise the formation step consists of successively applying a first solution and a second solution to form a structure of 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Schweitzer to the teachings of Augustine, Holwitt, & Lewis such that the formation step consists of successively applying a first solution and a second solution to form a structure of superposed coatings of said first and second materials because this allows one to better control the amount of each fluorophore applied in the coating and also allows one to better adapt the coating to specific experiments.
Regarding Claim 19, Augustine, Holwitt, & Lewis teach all elements of claim 15, upon which this claim depends.
Augustine, Holwitt, & Lewis do not explicitly teach that the forming acts comprise successively applying a first coating of said first material and a second coating of said second material on said first coating, to form a structure of superposed coatings of said first and second materials.
Schweitzer teaches the forming acts comprise successively applying a first coating of said first material and a second coating of said second material on said first coating, to form a structure of superposed coatings of said first and second materials (Fig. 1 Element 2 and Paragraph 0028.).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Schweitzer to the teachings of Augustine, Holwitt, & Lewis such that the formation step consists of successively applying a first solution and a second solution to form a structure of superposed coatings of said first and .

Allowable Subject Matter
Claims 4, 5, 6, 10, & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not anticipate alone or combine in an obvious manner to teach the claimed invention of Applicant.
Regarding Claim 4,
The component according to claim 1, wherein said first material is a composite material comprising an electrically insulating matrix and electrically conductive particles.
Regarding Claim 5,
The component according to claim 1, wherein said first material is a composite material comprising an electrically insulating matrix and magnetic particles.
Regarding Claim 6,
The component according to claim 2, wherein the first coating is configured in the form of a periodic array of pads of said first material, said first material being a magnetic material.
Regarding Claim 10,
The component according to claim 9, wherein the wavelength of the predetermined excitation light is in the 300 to 500 nm range and in that the wavelength of the light by fluorescence has a wavelength in the 400 to 800 nm range.
Regarding Claim 13,
The device according to claim 11, which further comprises a multichannel optical fibre, a first end of which is connected to a face of the sensitive component, and a second end of which is connected to a module comprising said light detector and said excitation light source.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All prior art listed but not cited teach one or more elements of the claimed invention, but do not teach the entirety or combine in an obvious manner with other references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858